Citation Nr: 1510282	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  09-41 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for type 2 diabetes mellitus.

2.  Entitlement to service connection for a disability manifested by lung nodules.

3.  Entitlement to service connection for obstructive sleep apnea (OSA).

4.  Entitlement to service connection for abnormal creatinine.

5.  Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

J.C. Chapman



INTRODUCTION

The Veteran served on active duty from January 1950 to January 1954 and from June 1954 to June 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran was scheduled for a Board hearing in February 2015; however, prior to the hearing, he submitted a statement indicating he would not be able to attend and to proceed with his case.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for hypertension is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  The Veteran served in the Philippines during the Vietnam War, and his service personnel records and credible statements demonstrate that he stepped foot in Vietnam during the Vietnam era.  He is, therefore, presumed to have been exposed to Agent Orange.

2.  The Veteran is diagnosed with type 2 diabetes mellitus.

3.  A disability manifested by lung nodules was not manifested in service or for many years thereafter, and is not shown to be otherwise related to his service.

4.  OSA was not manifested in service or for many years thereafter, and is not shown to be otherwise related to his service.

5.  Abnormal creatinine is a laboratory finding, which is not a chronic disability for which VA disability benefits may be awarded; an underlying disease or injury is not identified.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for type 2 diabetes mellitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014) 

2.  The criteria for establishing entitlement to service connection for a disability manifested by lung nodules have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014) 

3.  The criteria for establishing entitlement to service connection for OSA have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R.            §§ 3.303, 3.304 (2014) 

4.  The criteria for establishing entitlement to service connection for abnormal creatinine have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014) 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2014) have been met.  By correspondence dated in June 2008, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing and what evidence VA would attempt to obtain, as well as how VA assigns disability ratings and effective dates.  The claim was readjudicated by the RO in a November 2014 supplemental statement of the case (SSOC).  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) and postservice treatment records were obtained and he was afforded the opportunity to give testimony before the Board.  Absent any competent (medical) evidence suggesting that the lung nodules and/or OSA are related to his service, or that abnormal creatinine is a disability, an examination to secure a medical nexus opinion in these matters is not necessary, as even the low standard endorsed by the U.S. Court of Appeals for Veterans Claims in McLendon v. Nicholson, 20 Vet. App. 27 (2006), is not met.  See 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512, 516 (2004).  The Veteran has not identified any pertinent evidence that is outstanding.  VA's duty to assist is met.  

Legal Criteria and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.      § 3.303. Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
 
To substantiate a claim of service connection, there must be evidence of the claimed disability; evidence of incurrence or aggravation of a disease or injury in service; and evidence of a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (including malignant tumors) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time (one year for malignant tumors) following discharge from service.             38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent [to include Agent Orange], unless there is affirmative evidence of non-exposure.  38 U.S.C.A. § 1116;             38 C.F.R. § 3.307.  If such a Veteran contracts a listed disease (including type 2 diabetes mellitus), such disease shall be considered to have been incurred in service, notwithstanding that there is no evidence of such disease during the period of such service.  Application of this presumption has been extended to Veterans who served in locations other than Vietnam where herbicides were used.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313.
 
When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A.         § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Diabetes Mellitus

The Veteran contends that he has type 2 diabetes mellitus due to service, and specifically due to exposure to herbicides therein.  He acknowledges that although his service personnel records do not conclusively show he served in Vietnam, he flew in and out of Vietnam on temporary duty orders while stationed at Clark Air Force Base in the Philippines.  

Service personnel records show that he was assigned to the 69 and 604 Military Air-flight Support Squadrons (Military Airlift Command) at Clark Air Force Base in the Philippines from 1968 to 1969.  These records note that the Veteran's duties included visiting "the various ground facilities at bases in Southeast Asia."

Correspondence from the Veteran dated in May 2008 indicated that he flew at least 40 missions into Vietnam and that each mission was accomplished under temporary flight orders.  In October 2009, he stated that while stationed at Clark Air Force Base, he job was to "brief and debrief all of the air crews transitioning SEA and the surrounding area with the latest possible intelligence relating to their flying into and out of 'In Country.'"  He stated that he entered South Vietnam on temporary duty orders, and that there are never written permanent records of temporary duty orders.

In February 2008, the Veteran's wife submitted a statement indicating that when the Veteran was transferred to Clark Air Force Base in the Philippines, he was gone many nights because of job briefing/debriefing air crews transitioning Vietnam.  She stated that on occasion, he was required to fly to Vietnam to gather intelligence information for all of the Far East briefing section.  

The Veteran's and his wife's statements are consistent with the circumstances of his service, and the Board finds no reason to question their credibility.  While no record specifically shows that he traveled to Vietnam, the Board finds such action would be consistent with his duties in a Military Airlift Command and are consistent with his personnel records showing he visited various ground facilities at bases in Southeast Asia.  Resolving all remaining doubt in favor of the Veteran, the Board finds that the evidence shows he stepped foot in Vietnam during the Vietnam Era.

The record, including postservice private and VA treatment records, shows a diagnosis of type 2 diabetes mellitus.  Further, on February 2008 VA Agent Orange Registry examination, it was noted that the Veteran served in the Air Force in the Philippines and flew in and out of Vietnam.  The chief complaint was noted to be diabetes, diagnosed in 1998.  Following an examination, the assessment was "diabetes associated with Agent Orange evidence at this time."  All of the requirements for substantiating a claim of service connection for type 2 diabetes mellitus based on exposure to herbicides are met.  Accordingly, service connection for type 2 diabetes mellitus is warranted.

Disability Manifested by Lung Nodules; OSA

The Veteran claims that he has a disability manifested by lung nodules and OSA due to service and specifically due to exposure to herbicides therein.

The Veteran's STRs are silent for complaints, treatment, or diagnoses related to the lungs or sleep apnea.  On December 1969 service separation examination; his lungs were normal on clinical evaluation.  On separation report of medical history, he denied shortness of breath and frequent trouble sleeping.

A private treatment record dated in November 2004 notes an assessment of OSA.

Postservice VA treatment records show that in January 2006, a chest X-ray showed mild ill-defined infiltrates noted at both lung bases, which have improved in comparison to prior examination.  

There was an assessment of sleep apnea in February 2007.  In February 2008, the assessment was sleep apnea that was stable.

In March 2008, a statement from the Agent Orange Registry program indicated that the Veteran's chest X-ray showed an abnormal nodule.  He was noted to have diabetes, sleep apnea, and hypertension, which problems may or may not be related to military service regarding environmental contaminants.  A May 2008 VA treatment record notes sleep apnea as an active problem.

In January 2009, the Veteran reported having three lung nodules.  It was noted that a CT scan showed normal results.  A June 2009 record notes diagnoses of morbid obesity, severe OSA, and lung nodules that were resolved (according to a CT scan).  A July 2009 record notes sleep apnea as an active problem.

Initially, as noted above, the Board has found that the evidence shows that the Veteran served in the Republic of Vietnam during the Vietnam era and thus is presumed to have been exposed to herbicides, to include Agent Orange.  See 38 C.F.R. § 3.307(a)(6)(iii).  However, a disability manifested by lung nodules and OSA are not among the disabilities recognized by VA as associated with herbicide exposure.  See 38 C.F.R. § 3.309(e).  Therefore, presumptive service connection for such as due to Agent Orange exposure is not warranted.  38 C.F.R. §§ 3.307, 3.309.

The evidence also does not show that the Veteran has a chronic disability under 38 C.F.R. § 3.309(e).  The Board notes that while malignant tumors are a chronic disability, the Veteran specifically indicated on his May 2008 claim seeking compensation that his doctor did not find the lung nodules to be malignant and further, found that the nodules were not present until 2008 (many years after his first postservice year).  Additionally, a June 2009 VA treatment record indicated that a CT scan showed that the lung nodules had resolved.  Therefore, presumptive service connection for a chronic disease is not for consideration.  38 C.F.R. §§ 3.307, 3.309(a).

Even if a Veteran is not entitled to presumptive service connection for a disease claimed as secondary to herbicide exposure, VA must also consider the claim on a direct service-connection basis.  When a disease is first diagnosed after service but not within the applicable presumptive period, service connection may nonetheless be established by evidence demonstrating that the disease was in fact incurred in service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

It is neither shown nor alleged that a disability manifested by lung nodules and/or OSA were manifested in service.  Notably, on his May 2008 claim, the Veteran indicated that onset of his sleep apnea was in 2001 and onset of his lung nodules was in 2008, both many years after his discharge from service.  He does not allege that such were manifested in service, other than by exposure to herbicides.  Accordingly, service connection for such disabilities on the basis that they became manifest in service, and persisted, is not warranted.

What remains for consideration is whether in the absence of a showing of onset in service, the lung nodules and/or OSA may somehow otherwise be related to the Veteran's service, to include due to exposure to Agent Orange.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), determining the etiology of lung nodules and/or OSA is a medical question and requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  To the extent that the Veteran himself asserts he suffers from lung nodules and OSA as a result of service, or that its onset was due to exposure to herbicides therein, the Board does not question the Veteran's sincerity of his beliefs.  However, the Veteran is a layperson and there is no probative medical evidence of record which supports his theory that such disabilities are related to service.  There is no probative evidence that shows or suggests that the Veteran's [now resolved] lung nodules and OSA may be related to his service.  

The Board acknowledges the March 2008 statement from the Agent Orange Registry program indicating that the Veteran had sleep apnea, which may or may not be related to his military service.  The Board notes that the foregoing statement employs language generally thought too speculative, general, or inconclusive in nature to provide a sufficient basis upon which to support a claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-84 (finding doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus).  Further, there is no rationale for the suggestion that his sleep apnea may be related to his service.  Accordingly, this record is not probative evidence.
 
Without any competent evidence of a nexus between these disabilities and his service, the preponderance of the evidence is against his claims of service connection for a disability manifested by lung nodules and OSA.  Therefore, the benefit of the doubt rule does not apply; the appeal in these matters must be denied.


Abnormal Creatinine

The Veteran generally contends that he has abnormal creatinine due to exposure to herbicides in service.  Postservice treatment records show that the Veteran has been found to have abnormal creatinine levels.  Specifically, a March 2007 record notes abnormal lab findings, and in March 2008, a statement from the Agent Orange Registry program indicated that the Veteran's lab results showed abnormal creatinine.

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1; see also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  A symptom (to include abnormal laboratory study), without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

The Veteran's post-service findings of abnormal creatinine levels only represent laboratory findings, and not an actual disability for which VA compensation benefits are payable.  See 61 Fed. Reg. 20440, 20445 (May 7, 1996).  The record does not identify or suggest (and the Veteran has not alleged) an underlying disease to which the abnormal creatinine may be related.  

As abnormal creatinine of itself is not a "disability" for VA compensation benefits purposes, i.e., not a "service-connectable" disability entity, the Veteran has not presented a valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Consequently, the claim of service connection for abnormal creatinine must be denied.



ORDER

Service connection for type 2 diabetes mellitus is granted.

Service connection for a disability manifested by lung nodules is denied.

Service connection for OSA is denied.

Service connection for abnormal creatinine is denied.

REMAND

In the present case, the Veteran has a diagnosis of hypertension, and, as noted above, the Veteran has been found to have served in Vietnam.  Thus, he is presumed to have been exposed to herbicides during this time.  See 38 C.F.R. § 3.307(a)(6)(iii).  Accordingly, the first and second McLendon elements are satisfied.  Further, the Board notes that the National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2006 (2006 Update) concluded that there is "limited or suggestive" evidence of an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence.  Given the 2006 Update, the Board finds that the third McLendon element that there be an "indication" that hypertension may be associated with herbicide exposure so as to require a VA medical opinion as to whether the Veteran's hypertension is as likely as not related to herbicide exposure during service has been met.  See McLendon, 20 Vet. App. at 83.  Absent a medical opinion on this issue, the record is insufficient for the Board to render a decision on the Veteran's claim and a remand is necessary.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding treatment records related to the Veteran's hypertension.

2.  Schedule the Veteran for an appropriate VA examination to address the probable etiology of his hypertension.  Following examination of the Veteran and review of his record, the examiner should respond to the following:

Is it at least as likely as not (a 50% or greater probability) that the Veteran's hypertension is related to his service, to include due to exposure to herbicides therein?

The examiner should note that the Veteran is presumed to have been exposed to herbicides in service.  The examiner should discuss the 2006 Update and its findings related to hypertension, i.e., that there is "limited or suggestive" evidence of an association between exposure to Agent Orange and hypertension.

The examiner must explain the rationale for any opinions given.

3.  After the above development is complete and any other development that may be warranted, readjudicate the claim for service connection for hypertension.  If the benefit sought is not granted, the Veteran should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


